Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 14, and 19 are objected to because of the following informalities:  
The claims use the language “attempting to pick the main burner using the first pick method”. In the context of the claims and specification, Examiner objects to claim language and recommends changing the language to read “attempting to pick the main gas valve of the main burner using the first pick method”.
Appropriate correction is required.

Response to Arguments
	Applicant has submitted Remarks (filed November 26, 2021), amending claims 1, 3, 11, 13, 16, and 18, and canceling claims 2, 12, and 17.
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the claims have been amended and there is a new ground of rejection to address those amendments in the current Office Action.
However, the argument that the art of Kilger should not have been considered should be addressed. Specifically, Examiner notes that the art of Kilger was used in reference to the problem to be solved, namely unjamming an actuator which is related to the problem that the Applicant is addressing.
Furthermore, Applicant traverses that Qian (read as “Chian” to be consistent with Applicant’s Remarks) described a nearly infinite number of ignition methods and changing the ignition method after each unsuccessful attempt to ignite the burner. Although Examiner understands how the list given could be interpreted to be an infinite list, Examiner respectfully notes that Qian teaches that it is known in the If the spark voltage level reaches the maximum voltage level, and the ignition sequence still fails, the controller 110 may cause the igniter to generate two or more sparks during an ignition sequence) in the context of Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power system to provide electrical power in claims 1 and 11.
(A) a power system
(B) to provide electrical power
(C) Although a person having ordinary skill in the art could contemplate what a power system could be, the claim language is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1 and 11, the specification teaches sufficient structure for “a power system to provide electrical power”:
[0028]	With reference again to Fig. 3, the power system 304 provides power to the other components of the control system 100. Specifically, the power system 304 provides power to the controller 306 and the valve control system 308. The power system 304 provides an output to the valve control system 308 at a first voltage that is lower than a second voltage output to the controller 306. The power system 304 may include and/or receive power from any suitable alternating current (AC) or direct current (DC) power source, such as one or more batteries, thermoelectric generators, photovoltaic cells, AC utilities, and the like. In an embodiment, the power system includes an unregulated DC power source (not shown in Fig. 3) with a source resistance between about two and five ohms.   In some embodiments, the unregulated DC power source is a thermoelectric generator in thermal communication with the pilot burner 41. The thermoelectric generator can be ideally represented by a 650-850mV Thevenin equivalent voltage source with a 2 to 5 ohm Thevenin equivalent source resistance.

[0037]	The power system 304 includes a thermoelectric generator 402, a power converter 404, and a voltage switch 406. The thermoelectric generator 402 is thermally coupled to the pilot burner 41. The thermoelectric generator 402 provides a direct current (DC) electrical output (voltage V1) in response to a flame on the pilot burner 41. Although the output voltage V1 will vary based on load, temperature, and other factors, under steady state conditions the voltage V1 will be around 450 mV. The output of the thermoelectric generator 402 is input to the power converter 404. The power converter 404 is a modified Colpitts oscillator that is self-starting and self-oscillating. The converter 404 automatically begins operating in response to the electrical output from the thermoelectric generator 402. The power converter 404 produces a DC output with a voltage (V2) greater than its input voltage V1. In an example embodiment, the maximum value of voltage V2 output by the converter 404 varies between about seventeen times V1 to about ten times V1 depending on the magnitude of the voltage V1 input to the converter 404. In other embodiments, the maximum voltage V2 may have any other suitable relationship or range of relationships to the voltage V1. At steady state, the converter 404 will provide an output voltage of approximately 5 volts. When the voltage V2 is coupled to the controller 306, the controller 306 turns on and begins controlling operation of the water heater 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005).
Regarding claim 1, Furmanek teaches a control system (100) for controlling a gas powered water heater (abstract) to heat water in a storage tank by burning gas at a main burner (paragraph 0005), the control system (100) comprising: a power system (paragraph 0027 and 0035) to provide electrical power for the control system (as interpreted by 112f, abstract); a valve pick system configured to be coupled to a main gas valve of the main burner and to pick the main gas valve from a closed position to an open position (paragraph 0005), the valve pick system including a capacitor and a switch (paragraph 0043, 422), the capacitor configured to store energy from the power system (abstract, paragraph 0043), and the switch (422) configured to selectively couple the capacitor to the main gas valve (paragraph 0005 and paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens); and a controller electrically powered by the power system and communicatively coupled to the valve pick system (paragraph 0005 and abstract), the controller configured to: in response to a determination by the controller to ignite the main burner (paragraph 0033), attempt to pick the main gas valve from the closed position to the open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing the switch of the valve pick system to couple the capacitor to the main gas valve for a first length of time to discharge the energy stored in the capacitor to the main gas valve (paragraph 0043, understood as opening the valve), and opening the switch (422) of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045).
Furmanek further teaches … to pick the main gas valve using the first pick method (paragraph 0043), determine if the main gas valve is open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the controller determines that the main gas valve is not open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system), attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), wherein the second pick method (Furmanek: paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve ) comprises: … closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens) and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: pick circuit capacitor is close to zero … the pick switch is turned off).
However, Furmanek does not expressly teach after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method, wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, that a pick method may have variations, and the ability for the controller to determine whether a main gas valve is open or not but does not expressly teach to use a second pick method that repeatedly closes and opens a switch after determining the main gas valve is not open.
Kilger teaches after attempting to pick the main gas valve using the first pick method (paragraphs 0024 and 0026), determine if the main gas valve is open (paragraph 0024); and when the controller determines that the main gas valve is not open (paragraph 0024 and 0026: jamming or malfunction), attempt to pick the main gas valve from the closed position to the open position using a second pick method (paragraph 0024: breakaway function) different than the first pick method (paragraph 0024 and 0026: increase voltage) for remediating a malfunction such as jamming (paragraph 0016).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek to include after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method in view of the teachings of Kilger for remediating a malfunction such as jamming.
Chian teaches a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (paragraph 0058: If an ignition sequence was unsuccessful, the controller 110 may store the voltage level that was used with an indication of an unsuccessful ignition sequence. The controller 110 may then define a third voltage level, greater than the voltage level used for the previous unsuccessful ignition sequence. The controller 110 may incrementally increase the voltage level after successive unsuccessful ignition sequences, until a successful ignition occurs or a maximum voltage level is reached. If the spark voltage level reaches the maximum voltage level, and the ignition sequence still fails, the controller 110 may cause the igniter to generate two or more sparks during an ignition sequence; paragraphs 0059 and 0060) so that the ignition sequence is successful (paragraph 0060). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the further teachings of Chian so that the ignition sequence is successful; thereby teaching repeatedly.
For clarity, the combined teachings teach all of the structure of the claimed invention but do not expressly teach the entirety of the limitation “wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy store in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.” Because Furmanek has taught a water heater that uses a valve pick system that opens and closes a switch to open a valve and that a valve pick system procedure may be modified at increased power, and Kilger teaches to run a second function at an increased power different from a first function after a malfunction is detected, it would be obvious to a person having ordinary skill in the art to recognize that combining the two teachings would yield the predictable result of having two separate methods of operating a valve and to try the second method after detecting a malfunction to unjam the valve. Because Furmanek teaches a power may be increased in a pick method, Kilger teaches a second method having an increased power, and Chian teaches trying increasingly levels of power after each unsuccessful ignition sequence until there is a successful ignition sequence in analogous art, it would be obvious to a person having ordinary skill in the art to modify the second pick method of the combined teachings to include “wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve” in view of the teachings of Chian to achieve a successful ignition. 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the controller is configured to determine if the main gas valve is open based at least in part on signals received from a sensor of the gas powered water heater (Furmanek: paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system).
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein: the sensor comprises a temperature sensor that detects a temperature of water in the storage tank of the gas powered water heater (Furmanek: paragraph 0017: The control system includes a sensor 102 that provides an output or value that is indicative of a sensed temperature of the water inside of the storage tank 22);
However, the combined teachings do not expressly teach and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve.
Chian further teaches and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature (paragraph 0040, paragraph 0053: the controller may be configured to monitor the temperature of water within the water tank, and if a water draw is detected, such as a decrease in water temperature outside of an expected rate of change, the controller may initiate another ignition sequence) after the attempt to pick the main gas valve (paragraph 0060 and paragraph 0038: the controller may use one or more other devices to determine whether an initiated ignition sequence was successful, such as a flame rectification device, an optical sensor e.g., a visible light sensor, an ultra-violet light sensor, an infra-red light sensor, etc, and/or another thermal sensing device such as a thermistor or a thermocouple) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve in view of the further teachings of Chian to reduce energy consumption.
For clarity, the combined teachings teach the structure as claimed but do not expressly teach the determination if the valve is open after the attempt to pick the main gas valve. Chian further teaches a technique of checking for a successful sequence through the use of temperature sensors in a tank after an attempt of a sequence to reduce energy consumption. Although the mechanisms being controlled are ignitors and not valves, Chian teaches a technique that would yield predictable results when applied to the structure of Furmanek.
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the power system comprises a thermoelectric generator configured for thermal communication with a pilot burner (Furmanek: paragraph 0027).
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein: the power system further comprises a self-oscillating power converter coupled to receive a first voltage output from the thermoelectric generator and generate a second voltage output greater than the first output voltage (Furmanek: paragraph 0035); the controller is electrically powered by the second voltage output from the self-oscillating power converter (Furmanek: paragraph 0037); and the controller is configured to provide a pick voltage substantially equal to the second voltage output to the valve pick system to charge the capacitor (Furmanek: paragraph 0043).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is configured to wait a third length of time after attempting to pick the main gas valve using the first pick method before determining if the main gas valve is open.
Chian further teaches wherein the controller (110) is configured to wait a third length of time after attempting to pick the main gas valve using the first pick method before determining if the main gas valve is open (paragraph 0054: In some cases, the controller 110 may be configured to increase a delay time between ignition attempts to help extends the stored energy in the runtime power source 120 and/or the start-up power sources 170A, 170B. In one example, if an ignition sequence fails, the controller 110 may be configured to wait for a first specified duration (e.g., about 5 minute, about 10 minutes, etc.) before initiating another ignition sequence) so that the ignition sequence is successful (paragraph 0060: The automatically retrying step may be repeated until the ignition sequence is successful).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is configured to wait a third length of time after attempting to pick the main gas valve using the first pick method before determining if the main gas valve is open in view of the further teachings of Chian so that the ignition sequence is successful.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005) as applied to claim 1 in further view of Arunasalam (US Publication No. 20150352604).
Regarding claim 3, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 1) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings do not expressly teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length of time is shorter than the first length of time while the device is operating in view of the teachings of Arunasalam in order to prevent clogging, thereby teaching the limitation as claimed.
	For clarity, the combined teachings teach the necessary structure of the claimed invention, repeatedly closing and opening a switch, and two sequences but do not expressly teach the relationship of the lengths of time in the second sequence. Arunasalam teaches a technique of a cleaning cycle sequence that has two different cycle rates that may differ from each other in any manner and that run while the device is operational to prevent clogging. It would be obvious to combine the teaching of Arunasalam because the cleaning cycle prevents clogging which would effect a valve opening. Combining the cleaning cycle to the combined teachings yields the predictable result of unsticking a valve; thereby teaching the invention as claimed. 
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005).
Regarding claim 11, Furmanek teaches a water heater comprising (abstract): a storage tank for storing water (paragraph 0005); a main burner to burn gas to heat the water in the storage tank (paragraph 0005); a main gas valve coupled to the main burner and having an open position permitting gas flow through the main gas valve and a closed position preventing gas flow through the main gas valve (paragraph 0005); and a control system to control operation of the main burner to provide water in the storage tank substantially at a setpoint temperature (paragraph 0005), the control system comprising: a power system (paragraph 0027 and 0035) to provide electrical power for the control system (as interpreted by 112f, paragraph 0005); a valve pick system coupled to the main gas valve to pick the main gas valve from a closed position to the open position (paragraph 0005), the valve pick system including a capacitor and a switch (422), the capacitor configured to store energy from the power system (abstract, paragraph 0043), and the switch (422) configured to selectively couple the capacitor to the main gas valve (paragraph 0005 and paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens), a controller electrically powered by the power system and communicatively coupled to the valve pick system (abstract), the controller configured to: in response to a determination by the controller to ignite the main burner (paragraph 0033), attempt to pick the main gas valve from the closed position to the open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing the switch of the valve pick system to couple the capacitor to the main gas valve for a first length of time to discharge the energy stored in the capacitor to the main gas valve (paragraph 0043), and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045). 
Furmanek further teaches … determine if the main gas valve is open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the controller determines that the main gas valve is not open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system) … , attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), wherein the second pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve) comprises: … closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens); and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045: pick circuit capacitor is close to zero… the pick switch is turned off).
However, Furmanek does not expressly teach after attempting to pick the main gas valve using the first pick method,  determine if the main gas valve is open; and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method, wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, that a pick method may have varying power, and the ability for the controller to determine whether a main gas valve is open or not but does not expressly teach to use a second pick method that repeatedly closes and opens a switch after determining the main gas valve is not open.
Kilger teaches after attempting to pick the main gas valve using the first pick method (paragraphs 0024 and 0026) determine if the main gas valve is open (paragraph 0022: such as opening or closing a valve); and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method (paragraph 0022 and 0024: jamming or malfunction), attempt to pick the main gas valve from the closed position to the open position (paragraph 0022: such as opening or closing a valve) using a second pick method different than the first pick method (paragraph 0026: breakaway function) for remediating a malfunction such as jamming (paragraph 0016).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include after attempting to pick the main gas valve using the first pick method determine if the main gas valve is open; and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method in view of the teachings of Kilger for remediating a malfunction such as jamming.
Chian teaches a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (paragraph 0058: If an ignition sequence was unsuccessful, the controller 110 may store the voltage level that was used with an indication of an unsuccessful ignition sequence. The controller 110 may then define a third voltage level, greater than the voltage level used for the previous unsuccessful ignition sequence. The controller 110 may incrementally increase the voltage level after successive unsuccessful ignition sequences, until a successful ignition occurs or a maximum voltage level is reached. If the spark voltage level reaches the maximum voltage level, and the ignition sequence still fails, the controller 110 may cause the igniter to generate two or more sparks during an ignition sequence; paragraphs 0059 and 0060) so that the ignition sequence is successful (paragraph 0060). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the further teachings of Chian so that the ignition sequence is successful; thereby teaching repeatedly.
For clarity, the combined teachings teach all of the structure of the claimed invention but do not expressly teach the entirety of the limitation “wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy store in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.” Because Furmanek has taught a water heater that uses a valve pick system that opens and closes a switch to open a valve and that a valve pick system procedure may be modified at increased power, and Kilger teaches to run a second function at an increased power different from a first function after a malfunction is detected, it would be obvious to a person having ordinary skill in the art to recognize that combining the two teachings would yield the predictable result of having two separate methods of operating a valve and to try the second method after detecting a malfunction to unjam the valve. Because Furmanek teaches a power may be increased in a pick method, Kilger teaches a second method having an increased power, and Chian teaches trying increasingly levels of power after each unsuccessful ignition sequence until there is a successful ignition sequence in analogous art, it would be obvious to a person having ordinary skill in the art to modify the second pick method of the combined teachings to include “wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve” in view of the teachings of Chian to achieve a successful ignition. 
Regarding claim 15, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein: the sensor comprises a temperature sensor that detects a temperature of water in the storage tank of the gas powered water heater (Furmanek: paragraph 0017: The control system includes a sensor 102 that provides an output or value that is indicative of a sensed temperature of the water inside of the storage tank 22);
However, the combined teachings do not expressly teach and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve.
Chian further teaches and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature (paragraph 0040, paragraph 0053: the controller may be configured to monitor the temperature of water within the water tank, and if a water draw is detected, such as a decrease in water temperature outside of an expected rate of change, the controller may initiate another ignition sequence) after the attempt to pick the main gas valve (paragraph 0060 and paragraph 0038: the controller may use one or more other devices to determine whether an initiated ignition sequence was successful, such as a flame rectification device, an optical sensor e.g., a visible light sensor, an ultra-violet light sensor, an infra-red light sensor, etc, and/or another thermal sensing device such as a thermistor or a thermocouple) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve in view of the further teachings of Chian to reduce energy consumption.
For clarity, the combined teachings teach the structure as claimed but do not expressly teach the determination if the valve is open after the attempt to pick the main gas valve. Chian further teaches a technique of checking for a successful sequence through the use of temperature sensors in a tank after an attempt of a sequence to reduce energy consumption. Although the mechanisms being controlled are ignitors and not valves, Chian teaches a technique that would yield predictable results when applied to the structure of Furmanek.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005) as applied to claim 11 .
Regarding claim 13, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 11) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings do not expressly teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length of time is shorter than the first length of time while the device is operating in view of the teachings of Arunasalam in order to prevent clogging, thereby teaching the claimed invention.
	For clarity, the combined teachings teach the necessary structure of the claimed invention, repeatedly closing and opening a switch, and two sequences but do not expressly teach the relationship of the lengths of time in the second sequence. Arunasalam teaches a technique of a cleaning cycle sequence that has two different cycle rates that may differ from each other in any manner and that run while the device is operational to prevent clogging. It would be obvious to combine the teaching of Arunasalam because the cleaning cycle prevents clogging which would effect a valve opening, much like Applicant’s. Combining the cleaning cycle to the combined teachings yields the predictable result of unsticking a valve and thereby teaching the invention as claimed. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005).
Regarding claim 16, Furmanek teaches a method of controlling a gas powered water heater (abstract) to produce hot water in a storage tank by burning gas at a main burner (paragraph 0005), the method comprising: attempting, by a controller and in response to a determination by the controller to ignite the main burner (paragraph 0033), to pick a main gas valve of the main burner from a closed position to an open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing a switch of a valve pick system to couple a capacitor of the valve pick system to the main gas valve for a first length of time to discharge energy stored in the capacitor to the main gas valve to pick the main gas valve (paragraph 0043), and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045).
Furmanek further teaches determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method (paragraph 0043, paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the controller determines that the main gas valve is not open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system) …, attempting to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), wherein attempting to pick the main gas valve using the second pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve) comprises: … closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens) and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045: pick circuit capacitor is close to zero… the pick switch is turned off).
However, Furmanek does not expressly teach determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method; and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method, attempting to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method, wherein attempting to pick the main gas valve using the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, that a pick method may have variations including having a signal repeated at a particular interval, and the ability for the controller to determine whether a main gas valve is open or not but does not expressly teach to use a second pick method that repeatedly closes and opens a switch after determining the main gas valve is not open.
Kilger teaches determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method (paragraph 0024); and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method (paragraph 0022 and 0024: jamming or malfunction), attempting to pick the main gas valve from the closed position to the open position (paragraph 0022: opening or closing a valve) using a second pick method different than the first pick method (paragraph 0026) for remediating a malfunction such as jamming (paragraph 0016).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Furmanek to include determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method; and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the first pick method, attempting to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method in view of the teachings of Kilger for remediating a malfunction such as jamming.
Chian teaches a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (paragraph 0058: If an ignition sequence was unsuccessful, the controller 110 may store the voltage level that was used with an indication of an unsuccessful ignition sequence. The controller 110 may then define a third voltage level, greater than the voltage level used for the previous unsuccessful ignition sequence. The controller 110 may incrementally increase the voltage level after successive unsuccessful ignition sequences, until a successful ignition occurs or a maximum voltage level is reached. If the spark voltage level reaches the maximum voltage level, and the ignition sequence still fails, the controller 110 may cause the igniter to generate two or more sparks during an ignition sequence; paragraphs 0059 and 0060) so that the ignition sequence is successful (paragraph 0060). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the further teachings of Chian so that the ignition sequence is successful; thereby teaching repeatedly.
For clarity, the combined teachings teach all of the structure of the claimed invention but do not expressly teach the entirety of the limitation “wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy store in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.” Because Furmanek has taught a water heater that uses a valve pick system that opens and closes a switch to open a valve and that a valve pick system procedure may be modified at increased power, and Kilger teaches to run a second function at an increased power different from a first function after a malfunction is detected, it would be obvious to a person having ordinary skill in the art to recognize that combining the two teachings would yield the predictable result of having two separate methods of operating a valve and to try the second method after detecting a malfunction to unjam the valve. Because Furmanek teaches a power may be increased in a pick method, Kilger teaches a second method having an increased power, and Chian teaches trying increasingly levels of power after each unsuccessful ignition sequence until there is a successful ignition sequence in analogous art, it would be obvious to a person having ordinary skill in the art to modify the second pick method of the combined teachings to include “wherein attempting to pick the main gas valve using the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve; and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve” in view of the teachings of Chian to achieve a successful ignition. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) in view of Kilger (US Publication No. 20150298625) and Chian (US Publication No. 20170115005) as applied to claim 16 and in further view of Arunasalam (US Publication No. 20150352604).
Regarding claim 18, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 16) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings do not expressly teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length of time is shorter than the first length of time while the device is operating in view of the teachings of Arunasalam in order to prevent clogging, thereby teaching the claimed invention.
	For clarity, the combined teachings teach the necessary structure of the claimed invention, repeatedly closing and opening a switch, and two sequences but do not expressly teach the relationship of the lengths of time in the second sequence. Arunasalam teaches a technique of a cleaning cycle sequence that has two different cycle rates that may differ from each other in any manner and that run while the device is operational to prevent clogging. It would be obvious to combine the teaching of Arunasalam because the cleaning cycle prevents clogging which would effect a valve opening, much like Applicant’s. Combining the cleaning cycle to the combined teachings yields the predictable result of unsticking a valve and thereby teaching the invention as claimed. 

Allowable Subject Matter
Claims 4, 5, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to the prior art relied up above, Examiner was able to find Evers (US Publication No. 20090026397) that teaches a determining block to check to see if a valve is open after trying a pick method to open a valve. Bedingfield (US Patent No. 9435459) teaches a increasing the PWM signal sent to a solenoid and then determining if it is fully actuated.  Chian (US Publication No. 20050145282) teaches a fail-safe circuit that is used to determine if there are faulty components in either a main or secondary solenoid valve. 
Regarding claims 4, 14, and 19, Examiner was able to find prior art that teaches “determine if the main gas valve is open after attempting to pick the main gas valve”, “a first pick method”, and “a second pick method.” However, although additional art was found that would provide motivation to combine prior art and teach “determine if the main gas valve is open after attempting to pick the main gas using the second pick method”, Examiner was unable to find prior art to read on “when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the second pick method, attempting to pick the main gas valve of (see claim objection) the main burner using the first pick method”. 
For clarity, Examiner was able to find art that would teach why one of ordinary skill in the art would want to determine if a gas valve was opened after a second pick method, but not prior art that teaches why one of ordinary skill in the art would go back to the first pick method after determining that the second method was unsuccessful (it would be obvious if it were successful). More specifically, the prior art relied upon teaches why one of ordinary skill in the art would either save the power setting for future use, or incrementally increase the power level until a valve is open, but not where the program would go back to the first method after having increased the power level to a suitable setting. Although it is conceivable that a programmable main loop would yield the claimed limitations, it may not be obvious to a person having ordinary skill in the art in view of the art relied upon.
Regarding claims 5 and 20, Examiner was able to find prior art that teaches “determine if the main gas valve is open after each attempt to pick the main gas valve”, “a first pick method”, and “a second pick method.” However, Examiner was unable to find prior art to read on “when the controller determines that the main gas valve is not open after a previous attempt to pick the main gas valve using whichever of the first pick method and the second pick method was not used in the previous attempt to pick the main gas valve.”
For clarity, Examiner was able to find art that would teach why one of ordinary skill in the art would want to determine if a gas valve was opened after whichever of a first or second pick method and why one of ordinary skill in the art would go to a second pick method after determining that the first method was unsuccessful. However, it is less obvious in view of the prior art why one of ordinary skill in the art would want to go back to the first pick method after determining that the second method was unsuccessful (it would be obvious if it were successful). More specifically, the prior art relied upon teaches why one of ordinary skill in the art would either save the power setting for future use, or incrementally increase the power level until a valve is open, but not where the program would go back to the first method after having increased the power level to a suitable setting. Although it is conceivable that a programmable main loop would yield the claimed limitations, it may not be obvious to a person having ordinary skill in the art in view of the prior art relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furmanek (US Patent No. 9599369) teaches systems and methods for controlling gas powered appliances.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762